Name: Commission Regulation (EEC) No 1697/86 of 29 May 1986 amending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 146/62 Official Journal of the European Communities 31 . 5 . 86 COMMISSION REGULATION (EEC) No 1697/86 of 29 May 1986 amending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Community surveillance Whereas it is advisable to extend this system to certain textile products (category 73) originating in Turkey, because of the development of trade in these products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, Having consulted the advisory committee set up under Article 5 of the said Regulation, Whereas by virtue of Regulation (EEC) No 2819/79 (2), as last amended and extended by Regulation (EEC) No 3558/85 (3), the Commission has established a system of Community surveillance for imports of certain textile products listed in the Annex and originating in the Medi ­ terranean countries which had signed Agreements establi ­ shing preferential arrangements with the Community, that is to say Egypt, Turkey and Malta ; HAS ADOPTED THIS REGULATION : Article 1 Category 73 set out in the Annex shall be added to the Annex to Regulation (EEC) No 2819/79 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 May 1986. For the Commission Willy DE CLERCQ Member of the Commission ANNEX Category CCT heading No NIMEXE code (1986) Description Units Thirdcountries 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized, of wool, of cotton or of man-made textile fibres 1 000 pieces Turkey (') OJ No L 35, 9 . 2. 1982, p. 1 . 0 OJ No L 320, 15 . 12. 1979, p. 9 . (3) OJ No L 339, 18 . 12. 1985, p . 21 .